NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 06a0528n.06
                            Filed: July 28, 2006

                                          No. 05-5501

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff-Appellee,                      )
                                                )
v.                                              )    ON APPEAL FROM THE UNITED
                                                )    STATES DISTRICT COURT FOR THE
JAMES CHRISTOPHER WALKER,                       )    EASTERN DISTRICT OF TENNESSEE
                                                )
       Defendant-Appellant.                     )
                                                )
                                                )



       Before: BATCHELDER and GRIFFIN, Circuit Judges; ZATKOFF, District Judge.*


       ZATKOFF, District Judge. James Christopher Walker entered a plea of guilty to bank

robbery by force and violence on May 27, 2004, in the Eastern District of Tennessee. On March 17,

2005, Walker was sentenced to 208 months incarceration. Walker now appeals his sentence and

asserts that it was unreasonable in light of the decision in United States v. Booker, 543 U.S. 220

(2005). Because the district court reasonably sentenced Walker, we affirm.


                                                I.


       As set forth in the Rule 11 Plea Agreement in this case, the parties agree that on December


       *
          The Honorable Lawrence P. Zatkoff, District Judge for the Eastern District of Michigan,
sitting by designation.
29, 2003, Walker entered the United Community Bank located at 211 Gill Street, Alcoa, Tennessee,

wearing a blue “Cowboys” jacket. Walker approached a teller, pointed a handgun (which turned

out to be a BB gun) at her and demanded that she give him the money from her teller drawer. The

teller complied and handed Walker approximately $1,828.00 in U.S. currency, bait money and a red

dye pack. Walker fled the bank in a vehicle. Shortly thereafter, the dye pack exploded resulting in

red dye stains on Walker’s hands and clothing, the U.S. currency and the inside of the vehicle. At

the time of the offense, the deposits of the United Community Bank were insured by the FDIC.


       On January 6, 2004, Walker was charged in a one-count indictment with armed bank

robbery. On June 14, 2004, Walker pleaded guilty pursuant to the Rule 11 Agreement. A

presentence investigation report (“PSR”) was prepared and disclosed to the parties on August 11,

2004. After sentencing was continued pending the U.S. Supreme Court’s resolution of the Booker

case, the PSR was revised on March 17, 2005.


       The PSR documented Walker’s criminal background, including seven aggravated robberies

in Blount County, Tennessee, the locale of the offense in this case. In each of those robberies,

Walker robbed a business at gun point or acted in such a manner that the employee believed that

Walker had a gun. An eighth robbery conviction did not include the use of a gun. At the time of

the offense in the instant case, Walker was on parole for one or more of the prior offenses and

violated the same by committing this offense. In addition, the prior convictions caused Walker to

be considered a career offender under §4B1.1 of the U.S. Sentencing Guidelines and placed him in

criminal history category VI. Walker’s Total Offense Level was 31. Accordingly, the undisputed

applicable Guideline range was 188 to 235 months.


                                                2
       Neither party filed objections to the PSR. Walker filed a Sentencing Memorandum on March

15, 2005, wherein he argued that the guideline range was “way too high” because he must finish

serving his state sentence(s) for violating his parole before commencing his federal sentence.

Walker attributed his criminal history to his upbringing, which included a father who regularly beat

him, a mother who suffered from severe mental illness, and his own drug and alcohol addictions.

Walker stated that he would like to take advantage of drug treatment programs and vocational

training opportunities while incarcerated. Walker argued a reasonable sentence would be one below

the Guideline range called for in the PSR.


       At the sentencing hearing, the district court first established that neither party had any

objection to the PSR. The government asked for a sentence in the middle of the Guideline range,

noting that (1) the victim in the case was pregnant woman who was already experiencing a difficult

pregnancy when Walker approached her at gun point, and (2) all of Walker’s prior convictions were

for violent offenses. The Government also argued that the decisions to be made by the State of

Tennessee with respect to Walker’s parole status were irrelevant to the sentence to be imposed by

the federal court for the instant offense. Walker presented an extended statement wherein he

reiterated the themes set forth in his Sentencing Memorandum (as described in the immediately

preceding paragraph).


       After hearing the parties’ arguments, the district judge recessed to fully consider the

arguments and Walker’s statements. Upon returning to the courtroom, the district judge stated:


                      Mr. Walker, your attorney [Mr. Tollison] certainly argued
               passionately and well on your behalf and the Court also appreciates
               the comments and statements you have made and certainly, I think as

                                                 3
Mr. Tollison said, no one wants to give up on you, but also given not
only the circumstances, the violent circumstances of this crime, but
also, you know, the whole Presentence Report its total, obviously
your history as [AUSA] Plowell put it, a series of mistakes but
mistakes involving violence in most instances or a lot of the instances
violent gun crimes. When we look at the factors, not only just the
advisory guideline range, which is one of the factors, but the factors
in section 3553, quite frankly, they in the Court’s opinion weigh
heavily against you in terms of the nature and circumstances of the
offense, among other things, just to point out some of them; the need
for the sentence imposed to reflect the seriousness of the offense, to
promote respect for the law and provide just punishment for the
offense, to afford adequate deterrence to criminal conduct, protect the
public from further crimes of the defendant, and then the kind of
sentences in the sentence range established for this offense[,] i.e., the
sentencing guidelines which does give us an advisory guideline range
of a lengthy period of time.
        The Court, you know, believes taking those factors as a whole
that it is appropriate to give you a sentence within the advisory
guideline range in this instance. I have also reflected upon the
request to run, I guess ultimately to run your sentence concurrently
in part based on matters you are facing at the state level. I guess the
problem we have is[,] I know while Mr. Tollison’s sentencing
memorandum talked about a date far in the future as to what might be
the effect of your parole violation at the state level, we really don’t
know what is going to happen. Somebody can argue otherwise, if
they want, but I mean, you could serve the entire length of your state
sentence, or the state could decide, or you could go back and argue
with your state attorneys and the ultimate outcome would be to parole
you to the federal detainer and cut off your state sentence in some
fashion.
        . . . I think the bottom line here is the Court[,] after reflecting
on that at some length[,] believes that at least it should not interfere
with what is going on between you and the state. And you need to,
you need to go back and make your case to the state as to what the
effect will be of your violation of parole in this case because it is a
significant – not only is your instant offense significant, but it is
significant, obviously, that it was committed while you were on
parole not from the same offense but similar types of violent offenses
at the state level. With that in mind, we’ll go forward with
sentencing at this time.
       The Court has considered the nature and circumstances of the
offense, the history and characteristics of the defendant and the

                                    4
               advisory guidelines range as well as the other factors listed in 18
               United States Code §3553(a).


The district court then sentenced Walker to a term of imprisonment of 208 months, which term of

imprisonment was to run consecutive to any sentences imposed by any state court(s), five years

supervised release and a $100 special assessment.


                                                 II.


       This Court must affirm a defendant’s sentence if it is “reasonable.” United States v.

Christopher, 415 F.3d 590, 594 (6th Cir. 2005). A sentence properly calculated under the United

States Sentencing Guidelines is entitled to a rebuttable presumption of reasonableness. United States

v. Williams, 436 F.3d 706, 708 (6th Cir. 2006) (noting that “[s]uch a presumption comports with the

Supreme Court’s remedial decision in” Booker).


                                                 III.


       Walker argues that the post-Booker cases have established that reasonableness applies not

only to the sentences imposed, but also to the process used by the district judge to arrive at the

sentence. United States v. Webb, 403 F.3d 373 (6th Cir. 2005). Walker contends that the district

judge in this case did not adequately address the non-Guideline factors listed in § 3553(a) because

the judge did not “state how each of [those] factors was applied.”


       This Court has squarely addressed and rejected Walker’s argument in a number of cases, all

of which were encapsulated in the Williams decision (which was decided after the parties’ had filed

their briefs in this case). “Although the district court may not have mentioned all of the [§ 3553(a)]

                                                  5
factors . . . explicitly, and although explicit mention of those factors may facilitate review, this court

has never required the ‘ritual incantation’ of the [§3553(a) ] factors to affirm a sentence.” Williams,
436 F.3d at 708-09 (quoting United States v. Johnson, 403 F.3d 813, 816 (6th Cir. 2005)). “The

court need not recite these factors but must articulate its reasoning in deciding to impose a sentence

in order to allow for reasonable appellate review.” Williams, 436 F.3d at 709 (quoting United States

v. Kirby, 418 F.3d 621, 626 (6th Cir. 2005)).


        The district judge in this case considered the §3553(a) factors and articulated his reasoning

for the imposed sentence, as evidenced by the quoted language set forth in Section I above. In doing

so, the district judge articulated his “reasoning sufficiently to permit reasonable appellate review,

specifying [his] reasons for selecting a sentence in the middle of the Guidelines range.” Williams,
436 F.3d at 709. Walker’s sentence is entitled to a rebuttable presumption of reasonableness

because his sentence is within the applicable Guideline range. Id. at 708.


        Walker next argues that the sentence itself was unreasonably excessive under the factors set

forth in § 3553(a), particularly because the sentence ran consecutively to the sentence(s) to be

imposed by the state court(s) as a result of his parole violations. The Court notes that the imposition

of a consecutive sentence in this case is consistent with §5.G1.3(c) of the Guidelines.1 Moreover,

Walker’s arguments before this Court are the same asserted before the district court in his



        1
         The Application Notes for §5.G1.3(c) state: “Subsection (c) applies in cases in which the
defendant was on federal or state probation, parole, or supervised release at the time of the
instant offense and has had such probation, parole, or supervised release revoked. Consistent
with the policy set forth in Application Note 4 and subsection (f) of §7B1.3 (Revocation of
Probation or Supervised Release), the Commission recommends that the sentence for the instant
offense be imposed consecutively to the sentence imposed for the revocation.”

                                                    6
Sentencing Memorandum and at his sentencing. Accordingly, because “the record indicates that

the district judge carefully reviewed and weighed all the relevant information provided by [Walker],

the government, and the probation office before arriving at [Walker’s] sentence . . . , we find nothing

in the record that indicates that [Walker’s] sentence is an unreasonable one. . . .” Webb, 403 F.3d

at 385.


                                                 IV.


          As Walker has failed to show that the district court imposed an unreasonable sentence, we

affirm.




                                                  7